IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

SHELDON KRESLER,                         NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D16-2987

FLORIDA DEPARTMENT OF
CORRECTIONS,

     Respondent.
___________________________/

Opinion filed January 9, 2017.

Petition for Writ of Certiorari -- Original Jurisdiction.

Sheldon Kresler, pro se, Petitioner.

Kenneth S. Steely, General Counsel, and Barbara Debelius, Assistant General Counsel,
Florida Department of Corrections, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of certiorari is denied on the merits.

ROBERTS, C.J., WOLF and B.L. THOMAS, JJ., CONCUR.